El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El Registrador de la Propiedad de Guayama negó la ins-cripción de la venta judicial que motiva este procedimiento por varios defectos que consideró insubsanables, consignando además la existencia de otros subsanables, siendo uno de los insubsanables que los edictos anunciando la venta de la finca fueron publicados durante tres días consecutivos y no una vez por semana durante el término de veinte días; y en el recurso que fue establecido contra esa negativa de ins-cripción y por los defectos consignados como insubsanables decidimos en el recurso No. 590 de Manrique v. El Registra*1020dor, de julio 12, 1924 (pág. 545), revocar la nota recurrida en cuanto a los defectos insubsanables y confirmarla por los subsanables, exponiendo en la opinión que se escribió para fundamentar esa resolución en cuanto al defecto en la pu-blicación de los edictos, que era un error que no bacía in-existente el contrato y citamos el caso de Trueba v. Martínez, resuelto el 27 de junio de 1924 (pág 461), en el que dijimos que esa manera de publicar los edictos constituía una mera irregularidad que no afecta al comprador de buena fe.
En vista de esa resolución el registrador convirtió la anotación preventiva que babía becbo por su negativa en inscripción pero consignando como defecto subsanable la ma-nera en que fueron publicados los edictos, y por esto fue in-terpuesto el presente recurso gubernativo . alegando como único motivo de él que el registrador infringió el principio de que no pueden consignarse motivos nuevos que no expu-siera en su primera calificación, según dijimos en el caso de Roig v. Registrador, 18 D.P.R. 11; y habiendo confirmado nosotros esa calificación del registrador por el fundamento de que no era aplicable el principio citado porque el defecto consignado como subsanable era el mismo que fué puesto antes por el registrador como insubsanable, se nos pide que reconsideremos dicba resolución decidiendo de una vez que no existe tal defecto subsanable, pues es cuestión de impor-tancia para el valor de la finca que quede inscrita sin ese defecto, si en realidad no existe; y aunque nuestra resolu-ción fuó técnicamente correcta, sin embargo, preferimos resolver abora si la manera en que fueron publicados los edic-tos constituye o nó un defecto subsanable.
Al resolver nosotros el recurso No. 590, supra, entre las mismas partes, por la misma cuestión, y al resolver la nota entonces recurrida por los defectos insubsanables, siendo uno de ellos por la manera en que fueron publicados los edictos, no dispusimos que por tal motivo se consignara en el registro un defecto subsanable, como hemos becbo en otros casos, según puede verse en el recurso de Calderón v. *1021El Registrador, 31 D.P.R. 355, por lo que el registrador re-currido uo debió alterar nuestra resolución consignando como defecto subsanable lo que nosotros no habíamos- declarado serlo. Además, no constituyendo tal publicación de edictos un defecto que impide la inscripción, según hemos declarado, menos puede ser un defecto subsanable porque no puede ser subsanado para la venta hecha e inscrita.
Por lo expuesto debe dejarse sin efecto nuestra resolu-ción de 5 de diciembre de 1924 y en su lugar dictarse otra re-vocando la nota recurrida de 29 de septiembre de 1924 en cuanto consigna como defecto subsanable la manera en que fueron publicados los edictos para la subasta judicial.